UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -v.-                               18 Cr. 56 (KPF)

FRANK BRIGHT,                                             ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are ordered to appear for a telephonic conference in this

matter on May 25, 2021, at 10:30 a.m. At the specified date and time, the

parties shall call (888) 363-4749 and enter access code 5123533#. Please note,

the conference line will not be available before 10:30 a.m.

      SO ORDERED.

Dated: May 21, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
